Citation Nr: 0501461	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-05 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran had active duty service with the United States 
Armed Forces - Far East Command, consisting of service with 
the Commonwealth Army of the Philippines from September 3, 
1941 to December 25, 1941, and with the Regular Philippine 
Army from March 9, 1946 to April 2, 1946.  He died on August 
[redacted], 1992.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, The Republic of the Philippines, which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant filed a timely appeal to this 
adverse determination.

This case has been advanced on the docket due to the advanced 
age of the appellant.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2003).  

When this matter was previously before the Board in May 2004, 
it was remanded to the RO for further development, to include 
clarifying the appellant's hearing request, as she had not 
indicated whether she desired a hearing before a local RO 
hearing officer or before a Veterans Law Judge from the 
Board.  In a response received in May 2004, the appellant 
stated that she had "no more interest in requesting [] a 
personal hearing," and asked that VA "Please disregard my 
previous letter which asks for a personal hearing."  Thus, 
the appellant's hearing request has been validly withdrawn.  
See 38 C.F.R. §§ 19.75, 20.703, 20.704 (1999).  The 
appellant's claim is now properly before the Board for 
appellate review.

At the time of the Board's May 2004 remand, it was noted that 
in a March 2004 rating decision, the RO had denied the 
appellant's claim for dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318.  The Board again observes 
that as the appellant has not filed a notice of disagreement 
with this determination and the issue has not been certified 
for appellate review, it will not be addressed in this 
decision.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's Certificate of Death indicates that he died 
in August 2002 of cardiorespiratory arrest due to acute 
myocardial infarction due to coronary artery disease.  
Hypertension was listed in the section reserved for other 
significant conditions contributing to death but not related 
to the cause of death.

3.  At the time of the veteran's death, he was not service 
connected for any disabilities.

4.  The evidence does not establish the veteran's status as a 
former prisoner of war.

5.  The evidence does not indicate that either the 
cardiorespiratory arrest due to acute myocardial infarction 
due to coronary artery disease which caused the veteran's 
death, or the hypertension which contributed to the death, 
was incurred in or aggravated by his military service.
 

CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.312 (2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
appellant filed her claim for VA benefits in this case after 
that date, in July 2002.  Thus, the provisions of the VCAA 
are applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the appellant was provided adequate 
notice as to the evidence needed to substantiate her claim 
for service connection for the cause of the veteran's death, 
as well as notice of the specific legal criteria necessary to 
substantiate this claim.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in November 2002, in the statement of the case (SOC) issued 
in February 2003, in the supplemental statements of the case 
(SSOCs) issued in July 2003 January 2004 and November 2004, 
in the Board remand dated in May 2004, and in correspondence 
to the appellant have provided her with sufficient 
information regarding the applicable regulations regarding 
the evidence necessary to substantiate her claim.  

Furthermore, the Board observes that in a lengthy letter to 
the appellant dated in August 2002, the RO provided the 
appellant with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the appellant's claim, and 
specifically identified what evidence was needed from the 
appellant versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The appellant and her 
representative further plainly show through their statements 
and submissions of evidence that the appellant understands 
the nature of the evidence needed to substantiate her claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the appellant to provide evidence has been met.  
The Board concludes that VA does not have any further 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, service 
personnel records, the veteran's Certificate of Death, and 
several personal statements made by the appellant in support 
of her claim.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the appellant of the evidence required to substantiate her 
claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the appellant in attempting to substantiate 
her claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2003).  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused the death, or substantially or materially contributed 
to it.  A service-connected disorder is one which was 
incurred in or aggravated by active service, or in the case 
of certain chronic diseases, including hypertension, one 
which was demonstrated to a compensable degree within one 
year of the veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003). 

The veteran's death certificate shows that he died in August 
1992 as a result of cardiorespiratory arrest due to acute 
myocardial infarction due to coronary artery disease.  
Hypertension was listed as an other significant condition 
contributing to death but not related to the cause of death.  
At the time of his death the veteran was 74 years old and was 
not service-connected for any disabilities.  

The veteran's service medical records do not show any 
diagnosis or objective indication of a chronic cardiovascular 
disease or disability during his two periods of recognized 
service.  A physical examination report dated in March 1946 
indicated that the veteran's cardiovascular system was 
normal.

The record is devoid of any post-service medical evidence, 
save for the veteran's August 1992 Certificate of Death.  As 
noted above, at the time of his death the veteran was not 
service connected for any disabilities.

Thus, the Board determines that there is simply no evidence 
that a service-connected disorder caused the veteran's death, 
or substantially or materially contributed to it.  As such, 
service connection for the cause of the veteran's death is 
not warranted.

As an additional matter, the appellant has asserted that the 
veteran was held as a prisoner of war (POW) of the Japanese 
Imperial Army in Lipa, Southern Luzon, Philippines from 
December 26, 1941 to January 27, 1944.  Thus, she asserts 
that the veteran would have been entitled to service 
connection for a heart disorder pursuant to the provisions of 
38 C.F.R. § 3.309(c), and that consideration of these 
provisions would establish her entitlement to service 
connection for the cause of the veteran's death.  This 
regulation provides that veterans who are former prisoners of 
war and who were interned for not less than 30 days shall be 
service connected for certain listed diseases, if manifested 
to a degree of 10 percent or more at any time after discharge 
or release from active service.  This is the case even if 
there is no record of such disease during service, provided 
the rebuttable presumption provisions of § 3.307 are also 
satisfied.  The appellant thus asserts that as the veteran 
was eligible for service connection for his disability based 
on his status as a POW, she should be granted service 
connection for the cause of his death.

However, the Board determines that the application of 
38 C.F.R. § 3.309(c) would not serve to establish the 
appellant's right to the benefits claimed for several 
reasons.  First, as a factual matter, the Board notes that 
the official military records do not contain information 
confirming the veteran's status as a former POW, as claimed 
by the appellant.  Specifically, the appellant has cited to 
the veteran's own detailed handwritten account of his 
internment by the Japanese, as recorded in a statement from 
the veteran to the War Claims Commission as part of a 
compensation claim in June 1954.  In this statement, the 
veteran set forth a detailed description of his capture by 
the Japanese on December 26, 1941, his forced labor and 
starvation, and his eventual release from captivity on 
January 27, 1944.  In support of her assertion, the appellant 
has submitted several statements by friends, neighbors and 
family members of the veteran attesting that he told them 
that he was held as a POW by the Japanese military during 
World War II.  She has also submitted a Certification from 
the Philippine National Red Cross attesting to the fact that 
the records filed at that facility showed that the veteran 
was among the recognized beneficiaries of a Philippine 
National Red Cross POW service program.

However, the veteran's official military records do not 
contain any documentation that in any way indicates that he 
was held as a POW.  On the contrary, this file contains, 
among other things, an Affidavit for Philippine Army 
Personnel, completed and signed by the veteran on March 26, 
1946.  At that time, the veteran was asked to indicate 
whether he was a prisoner of war, and, if so, whether he was 
"captured" or had "surrendered."  The question instructed 
the veteran to indicate "PW" if he was a prisoner of war, 
and to strike out the inapplicable word, i.e., either 
"captured" or "surrendered," to indicate the method by 
which he became a POW.  However, the veteran did not write 
"PW" to indicate he was a POW.  Further, the veteran drew a 
line through both following words ("captured" and 
"surrendered"), thus further indicating that he was not a 
prisoner of war.

Furthermore, the veteran's account of his activities during 
the period from December 26, 1941 to January 27, 1944, the 
dates he later claimed he was held as a POW, was vastly 
different at the time he completed this 1946 affidavit than 
it was many years later.  For example, in his 1946 affidavit 
the veteran indicated that from December 26, 1941 (the date 
he later claimed he was captured) to March 22, 1942, he was 
separated and in "civilian status."  He expounded in detail 
on his activities during this period, noting that he was 
"separated from unit and returned to civilian status, helped 
Mr. [J. F.] farm about 1/2 Ha. of land belonging to him in 
Alimonan, Tayabas.  We planted with sugar-cane but didn't 
know its production because I lived with him for 4 months.  I 
was supported by Mr. [F.] during my stay with him.  He got 
his support for the family from a previous harvest." 

The veteran then indicated that from March 23, 1942 to April 
4, 1942, he was "En route to Jorellar, Albay by hiking."

He indicated that from April 5, 1942 to March 31, 1945, he 
arrived home and farmed.  Specifically, he noted that during 
this period, "I cultivated the land belonging to my father 
in my home town, planted with rice, corn."

These detailed accounts stand in stark contrast to his 
handwritten account much later, where he stated that he was 
brutally beaten, starved and forced to perform labor as a POW 
during these same exact periods.  Clearly, the affidavit 
account, set forth by the veteran in his own hand March 1946 
and attested to by his signature, is both more 
contemporaneous and more reliable than the veteran's vastly 
different account made a decade later in a pursuit of 
benefits.

Second, as a legal matter, VA benefits are only available for 
certain types of Philippine service, and only under specific 
circumstances.  38 C.F.R. §§ 3.40, 3.41 (redesignated from 38 
C.F.R. §§ 3.8, 3.9 in 66 Fed. Reg. 66,763-66,767 (December 
27, 2001)).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits. All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period. This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b) (2003).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits. Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d).

As noted above, the service department has certified that the 
decedent had service with the Commonwealth Army of the 
Philippines from September 3, 1941 to December 25, 1941, and 
with the Regular Army from March 9, 1946 to April 2, 1946.  
These are the only periods of service which have been 
verified by the service department.  The service department's 
determination is binding on VA.  The United States Court of 
Appeals for Veterans Claims (Court) has held that findings by 
the United States service department verifying a person's 
service "are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).

Thus, even if it were shown that the veteran was a POW from 
December 26, 1941 to January 27, 1944, as now asserted by the 
appellant, as these dates were not during one of the 
veteran's two periods of recognized military service for VA 
compensation purposes, his imprisonment during the interim, 
non-recognized period could not serve as a basis for service 
connection for the cause of the veteran's death.

Based on the foregoing, the Board finds that the 
preponderance of the medical evidence of record is against 
the appellant's assertion that the veteran's death was 
related to service, or to a service-connected disability.  
The Board has considered the appellant's own contentions, as 
set forth in various correspondence received by VA, to the 
effect that the veteran's military service, including POW 
internment, caused the conditions which led to his death in 
1992.  The Board does not doubt the sincerity of the 
appellant's belief in this claimed causal connection.  
However, as the appellant has not been shown to be a medical 
expert, she is not qualified to express an opinion regarding 
any medical causation of the disorders which led to the 
veteran's death.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the appellant's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
view of the foregoing discussion, the Board concludes that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, and her appeal in this regard must be 
denied.  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


